      Case: 1:18-cv-00450 Document #: 41 Filed: 01/10/19 Page 1 of 2 PageID #:390



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

MALIBU MEDIA LLC,                                    )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )      Case No.: 18-cv-00450
                                                     )
JOHN DOE,                                            )
                                                     )
       Defendant.                                    )



              MOTION FOR LEAVE TO WITHDRAW AS ATTORNEY

       Attorney Melissa Brabender requests leave to withdraw as attorney for Defendant John Doe,

as she will be leaving Antonelli Law Ltd. as of January 23, 2019 for maternity leave. Attorney Jeffrey

Antonelli, also of Antonelli Law Ltd., has filed an attorney appearance for Defendant John Doe and

will continue representing this Defendant.


                                             Respectfully submitted,



                                                            By:     /s/ Melissa Brabender
                                                            Melissa Brabender
                                                            Attorney for John Doe
                                                            Antonelli Law, Ltd.
                                                            35 E Wacker Drive
                                                            Suite 1875
                                                            Chicago, IL 60601
                                                            Telephone: (312) 201-8310
                                                            Facsimile: (888) 211-8624
                                                            Email:mbrabender@antonelli-law.com
     Case: 1:18-cv-00450 Document #: 41 Filed: 01/10/19 Page 2 of 2 PageID #:391




                              CERTIFICATE OF SERVICE

I hereby certify that on January 10, 2019, I electronically filed the foregoing MOTION FOR
LEAVE TO WITHDRAW AS ATTORNEY with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to all attorneys of record with this matter.


Date: January 10, 2019                                By:     /s/ Melissa Brabender
                                                       Melissa Brabender
                                                      Attorney for John Doe
                                                      Antonelli Law, Ltd.
                                                      35 E Wacker Drive
                                                      Suite 1875
                                                      Chicago, IL 60601
                                                      Telephone: (312) 201-8310
                                                      Facsimile: (888) 211-8624
                                                      Email:mbrabender@antonelli-law.com
